


Exhibit 10.1

THIRTEENTH AMENDMENT TO CREDIT AGREEMENT

 

THIRTEENTH AMENDMENT, dated as of September 29, 2006, to the Credit Agreement
referred to below (this “Amendment”) among BUTLER INTERNATIONAL, INC., a
Maryland corporation (“Holdings”), BUTLER SERVICE GROUP, INC., a New Jersey
corporation, as Borrower (the “Borrower”); the other Credit Parties signatory
hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its
individual capacity, “GE Capital”), for itself, as Lender, and as Agent for
Lenders (“Agent”) and the other Lenders signatory hereto from time to time.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, the other Credit Parties signatory thereto, Agent, and
Lenders signatory thereto are parties to that certain Second Amended and
Restated Credit Agreement, dated as of September 28, 2001 (including all
annexes, exhibits and schedules thereto, and as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”); and

 

WHEREAS, Agent and Lenders have agreed to amend the Credit Agreement in the
manner, and on the terms and conditions, provided for herein.

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.         Definitions. Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in Annex A of the Credit Agreement.

 

2.         Amendments to Annex A of the Credit Agreement.

 

(a)    Annex A of the Credit Agreement is hereby amended as of the Amendment
Effective Date (as hereinafter defined) by adding the following definition in
the appropriate alphabetical order:

 

“‘Thirteenth Amendment Effective Date’ means the date on which each of the
conditions to effectiveness of the Thirteenth Amendment to this Agreement have
been satisfied or waived to the satisfaction of the Agent.”

 

(b)    Annex A of the Credit Agreement is hereby further amended as of the
Amendment Effective Date by deleting the language “October 1, 2006” in clause
(a) of the definition of “Commitment Termination Date” and substituting in lieu
thereof the language “October 31, 2006.”

 

3.            Representations and Warranties. To induce Agent and Lenders to
enter into this Amendment, each of Holdings and Borrower makes the following
representations and warranties to Agent and Lenders:

 

--------------------------------------------------------------------------------





(a)               The execution, delivery and performance of this Amendment and
the performance of the Credit Agreement, as amended by this Amendment (the
“Amended Credit Agreement”) by Borrower and the other Credit Parties: (a) is
within such Person’s organizational power; (b) has been duly authorized by all
necessary or proper corporate and shareholder action; (c) does not contravene
any provision of such Person’s charter or bylaws or equivalent organizational
documents; (d) does not violate any law or regulation, or any order or decree of
any court or Governmental Authority; (e) does not conflict with or result in the
breach or termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Person is a party or
by which such Person or any of its property is bound; (f) does not result in the
creation or imposition of any Lien upon any of the property of such Person other
than those in favor of Agent pursuant to the Loan Documents; and (g) does not
require the consent or approval of any Governmental Authority or any other
Person.

 

(b)               This Amendment has been duly executed and delivered by or on
behalf of each of Holdings, Borrower and the other Credit Parties.

 

(c)               Each of this Amendment and the Amended Credit Agreement
constitutes a legal, valid and binding obligation of Borrower and each of the
other Credit Parties party thereto, enforceable against each in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).

 

(d)              No Default or Event of Default has occurred and is continuing
after giving effect to this Amendment.

 

(e)               No action, claim, lawsuit, demand, investigation or proceeding
is now pending or, to the knowledge of any Credit Party, threatened against any
Credit Party, at law, in equity or otherwise, before any court, board,
commission, agency or instrumentality of any Government Authority; or before any
arbitrator or panel of arbitrators, (i) which challenges Borrower’s or, to the
extent applicable, any other Credit Party’s right, power, or competence to enter
into this Amendment or perform any of their respective obligations under this
Amendment, the Amended Credit Agreement or any other Loan Document, or the
validity or enforceability of this Amendment, the Amended Credit Agreement or
any other Loan Document or any action taken under this Amendment, the Amended
Credit Agreement or any other Loan Document or (ii) which if determined
adversely, is reasonably likely to have or result in a Material Adverse Effect.
To the knowledge of Holdings or Borrower, there does not exist a state of facts
which is reasonably likely to give rise to such proceedings.

 

(f)               The representations and warranties of Borrower and the other
Credit Parties contained in the Credit Agreement and each other Loan Document
shall be true and correct on and as of the Amendment Effective Date and the date
hereof with the same effect as if such representations and warranties had been
made on and as of such date, except that any such representations and warranties
had been made on and as of such date, except that any such representation or
warranty which is expressly made only as of a specified date need be true only
as of such date.

 

--------------------------------------------------------------------------------





4.             No Other Amendments. Except as expressly amended herein, the
Credit Agreement and the other Loan Documents shall be unmodified and shall
continue to be in full force and effect in accordance with their terms. In
addition, this Amendment shall not be deemed a waiver of any term or condition
of any Loan Document and shall not be deemed to prejudice any right or rights
which Agent, for itself and Lenders, may now have or may have in the future
under or in connection with any Loan Document or any of the instruments or
agreements referred to therein, as the same may be amended from time to time.

 

5.             Outstanding Indebtedness; Waiver of Claims. Each of Borrower and
the other Credit Parties hereby acknowledges and agrees that as of September 28,
2006, the aggregate outstanding principal amount of (i) the Revolving Loan is
$41,161,401.57, (ii) the Term Loan A is $3,000,000 and (iii) the Term Loan B is
$18,000,000, and that such principal amounts are payable pursuant to the Credit
Agreement without defence, offset, withholding, counterclaim or deduction of any
kind. Borrower and each other Credit Party hereby waives, releases, remises and
forever discharges Agent, Lenders and each other Indemnified Person from any and
all claims, suits, actions, investigations, proceedings or demands arising out
of or in connection with the Credit Agreement (collectively, “Claims”), whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, known or unknown, which
Borrower or any other Credit Party ever had, now has or might hereafter have
against Agent or Lenders which relates, directly or indirectly, to any acts or
omissions of Agent, Lenders or any other Indemnified Person on or prior to the
date hereof, provided, that neither Borrower nor any other Credit Party waives
any Claim solely to the extent such Claim relates to the Agent’s or any Lender’s
gross negligence or willful misconduct.

 

6.            Expenses. Borrower and the other Credit Parties hereby reconfirm
their respective obligations pursuant to Section 1.9 and 11.3 of the Credit
Agreement to pay and reimburse Agent, for itself and Lenders, for all reasonable
costs and expenses (including, without limitation, reasonable fees of counsel)
incurred in connection with the negotation, preparation, execution and delivery
of this Amendment and all other documents and instruments delivered in
connection herewith.

 

7.            Effectiveness. This Amendment shall be deemed effective as of the
date hereof (the “Amendment Effective Date”) only upon satisfaction in full in
the judgment of Agent of each of the following conditions:

 

(a)               Amendment. Agent shall have received five (5) original copies
of this Amendment duly executed and delivered by Agent, each Lender, Borrower
and the other Credit Parties.

 

(b)               Payment of Amendment Fee and Expenses. Borrower shall have
paid to Agent (i) a non-refundable cash amendment fee equal to $100,000 for the
pro rata account of the Lenders, and (ii) all costs, fees and expenses owing in
connection with this Amendment and the other Loan Documents and due to Agent
(including, without limitation, reasonable legal fees and expenses).

 

--------------------------------------------------------------------------------





(c)               Representations and Warranties. The representations and
warranties of or on behalf of the Borrowers and the Credit Parties in this
Amendment shall be true and correct on and as of the Amendment Effective Date
and the date hereof, except that any such representation or warranty which is
expressly made only as of a specified date need be true only as of such date.

 

8.            GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.            Counterparts. This Amendment may be executed by the parties hereto
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have have caused this Amendment to be
duly executed and delivered as of the day and year first above written.

 

BUTLER SERVICE GROUP, INC., as Borrower

 

 

By: /s/ Mark Koscinski                                            

Name: Mark Koscinski

Title: VP - Controller

 

GENERAL ELECTRIC CAPITAL

CORPORATION, as Agent and Lender

 

 

By: /s/ Steven Sanicola                                            

Name: Steven Sanicola

Title: Duly Authorized Signatory

 

--------------------------------------------------------------------------------





The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrower.

 

BUTLER NEW JERSEY REALTY CORP.

 

 

By: /s/ Mark Koscinski                                            

Name: Mark Koscinski

Title: VP - Controller

 

BUTLER INTERNATIONAL, INC.

 

 

By: /s/ Mark Koscinski                                            

Name: Mark Koscinski

Title: VP - Controller

 

BUTLER SERVICES INTERNATIONAL, INC.

 

 

By: /s/ Mark Koscinski                                            

Name: Mark Koscinski

Title: VP - Controller

 

BUTLER TELECOM, INC.

 

 

By: /s/ Mark Koscinski                                            

Name: Mark Koscinski

Title: VP - Controller

 

BUTLER SERVICES, INC.

 

 

By: /s/ Mark Koscinski                                            

Name: Mark Koscinski

Title: VP - Controller

 

BUTLER UTILITY SERVICE, INC.

 

 

By: /s/ Mark Koscinski                                            

Name: Mark Koscinski

Title: VP - Controller

 

 

--------------------------------------------------------------------------------
